 Case: 4:19-cr-00555-ERW Doc. #: 69 Filed: 07/16/20 Page: 1 of 1 PageID #: 408




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )            No. 4:19CR00555 ERW
                                               )
 ORVILLE GOINS,                                )
                                               )
               Defendant.                      )


                              MEMORANDUM AND ORDER

       This matter comes before the Court on the Memorandum and Order of the United States

Magistrate Judge Patricia L. Cohen, [ECF No. 67], pursuant to 28 U.S.C. § 636(b)(1).

       The Court notes no objections were filed to the Memorandum and Order within the time

period afforded by 28 U.S.C. § 636(b)(1). The Court has considered the Memorandum and Order,

and hereby sustains, adopts, and incorporates herein the Magistrate’s Memorandum and Order in

its entirety. The Magistrate’s decision denying the Motion to Suppress Evidence and Statements

[ECF No. 26] is affirmed.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Suppress Evidence and Statements [ECF

No. 26] is DENIED.

       Dated this 16th Day of July, 2020.




                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE
